37 So.3d 374 (2010)
Carlos E. BERMUDEZ, etc., et al., Petitioners,
v.
Jimmie BERT and Tammy Gwen Billie, Respondents.
No. 3D10-1335.
District Court of Appeal of Florida, Third District.
May 28, 2010.
Ramon M. Rodriguez; Burlington & Rockenbach and Phillip M. Burlington and Andrew A. Harris, West Palm Beach, for petitioners.
Lewis Tein and Michael R. Tein, Coconut Grove, for respondents.
Before RAMIREZ, C.J., and ROTHENBERG and SALTER, JJ.
ROTHENBERG, J.
The petitioners, who are attempting to collect on a $3,177,000 Judgment entered after a jury trial in a wrongful death action stemming from an automobile accident resulting in the death of Gloria Liliana Bermudez and injuries to her husband, Carlos Bermudez, and their minor son, Matthew Bermudez, seek a writ prohibiting the trial judge from presiding over the post-judgment proceedings and their collection efforts. Because we conclude that the motion to disqualify the judge was legally sufficient, we grant the petition. See Barnhill v. State, 834 So.2d 836, 843 (Fla. 2002) (holding that the standard for determining the legal sufficiency of a motion to disqualify is "whether the facts alleged would place a reasonably prudent person in fear of not receiving a fair and impartial trial"); Livingston v. State, 441 So.2d 1083, 1086 (Fla.1983) (holding that the question of disqualification focuses on those matters from which a litigant may reasonably question a judge's impartiality rather than the court's own perception of its ability to act fairly and impartially).
Petition granted.